internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil p name q state r name s name t foundation v dollars amount w dollars amount x number y number z number dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax- exempt under sec_501 of the code and have been determined to be a private_operating_foundation under sec_4942 j our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested approval of a set-aside of w dollars for the taxable_year ending date for the purpose of developing constructing staffing and operating a new school for early childhood education in the economically disadvantaged neighborhood in q known as s you have determined there are significant unmet needs for early childhood education and related programs in the r neighborhood and other economically disadvantaged neighborhoods in q you currently fund manage and operate p which is a school for children from zero to three years of age p provides high quality early childhood education and related programs and services p is located in an inner city area of q known as the r neighborhood and serves a diverse population of economically disadvantaged families a significant number of students attending p receive tuition assistance and participate in various government subsidy programs directed at early childhood education for children of low income families space constraints at p’s facility limit the number of students p is able to serve to approximately x accordingly you would like to increase enrollment at p to serve more children and to expand the early childhood education programs and support services by finding an alternative facility with substantially more space and capacity you are collaborating with t a community based charity involved in the revitalization of the s community to plan develop construct and operate the new school for early childhood education in the s neighborhood s is in close proximity to the r neighborhood where p is currently located it is anticipated that most of the children attending p at its current location would be able to transfer to and attend the new school located in s t has acquired land on which the new school would be built furthermore you and t have decided to proceed with the development after receiving positive results from a consultant who conducted a feasibility study for a capital campaign to raise funding for the development and operation of a new school in s the school will serve about y children if the needs for early childhood education in the s and surrounding neighborhoods exceed y children the design of the new school allows for expansion of the facilities to serve as many as z children in its early childhood education programs the new school will include approximately big_number square feet of additional space to be used for family and community outreach programs directed at the health education and welfare of the children and the families served by the new school and other residents of the s community there will also be secure indoor and outdoor play areas specifically designed for children ages zero to four and a kitchen for preparation of healthy snacks and meals the total anticipated costs to develop the new school facilities and to operate the new school with approximately y students for an initial three year period are v dollars you and t will be conducting a capital campaign to raise a significant portion of the funding for the new school however even with a successful capital campaign it is anticipated that you and t will be required to provide additional funding needed for the development and initial operation of the new school you anticipate that you will need to provide approximately w dollars of the shortfall in funding to defray the costs of developing the new school and paying operating costs for the initial three to five year period after the new school opens accordingly you are requesting advance approval of a set-aside for the project in the amount of w dollars you anticipate that the set_aside of w dollars would be expended for some combination of the following purposes architectural design and planning of the new school facilities a demolition of existing_building on site for the new school b consulting and professional costs for new school capital campaign c d construction costs of new school building and facilities e f g h i j k costs of furnishings equipment and other items for the new school new school licensing and accreditation costs operating deficits for first three to five years of operations training qualification and certification of new school staff family outreach programs for families with young children research and data collection to measure results of early learning - tuition and other assistance to students attending the new school you will set_aside w dollars on your books_and_records to be used for the purposes described above in items a through k an entry will be made in your books_and_records segregating the set-aside funds from your general funds you will maintain separate_accounting records for the expenditure of the set-aside funds in connection with the new school project during the five year period commencing on date you do not anticipate any additions to the set-aside for which you are seeking advance approval income earned on the set-aside funds would be added to the set-aside amount and expended for the above-described purposes in connection with the new school project by the end of the five year period of the set-aside the new school project is better accomplished by a set-aside rather than the immediate payment of funds for the following reasons a the planning design development construction and furnishing phases of the b c new school building and facilities are anticipated to occur over an approximately three year period the capital campaign for the new school project is in the formative stages creating uncertainly regarding the amount of funding that will be raised by the campaign and the shortfalls which may need to be funded by you and t in order to complete the new school project and the number of children expected to enroll in the early childhood education programs offered by the new school the number of students who will require tuition subsidies to attend the new school and the costs of operating the new school to serve those children is uncertain you contemplate that a portion of the set-aside would be used as a reserve to fund operating deficits during the three to five year period after the school opens substantially_all of the expenses related to the new school project will be incurred over a five year period beginning on date these expenses will need to be paid as they are incurred making it impractical and unnecessary for you to pay a portion of the expenses in the current_year by setting aside w dollars in the current_year you will have funds reserved and available to pay a portion of the expenses related to the new school project as those expenses are incurred and are due to be paid you have declared and affirmed that the amount of the set-aside will be expended in connection with the new school project described herein during the sixty month period commencing on date basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set-aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set- aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations enclosure
